Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 .	This communication is a first office action, non-final rejection on the merits.  Claims 1-16 as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 5-12   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nabbe (US 10328897) 	As Per Claim 1, Nabbe et al. ( Nabbe) teaches, a remote driving request processing device ( via remote control system 260, Fig.2), comprising a processor (via system 262, 264, 266,268) that is configured to: receive information regarding a remote driving request requesting a vehicle to travel by being remotely driven from a terminal of a requester, and receive information regarding a remote driving task selected using a terminal of a remote driver from the terminal of the remote driver; ( via user device 230, col.12, lines 62- col.13, line 8; col.13, line 40- 64, col.15, line 11-35, col.10, line 46- col. 14, line 25);, col.19, lines 14-23)  a task corresponding to the received remote driving request into a plurality of remote driving tasks based on route information for the task; ( col. 18, line 54- col.20, line 24, Fig.4); and a transmission section configured to transmit information regarding at least one of the divided remote driving tasks to the terminal of the remote driver ( col.12, lines 10-25; also see  via “system 264 generating an authorization request signal which is communicated 333 to the user device 230 via network 250”,  col.16, line 4-29, 30-67).
However, Nabbe does not explicitly teach, divide a task corresponding to the received remote driving request into a plurality of remote driving tasks.


As per Claim 2, Nabbe  teaches the limitation of Claim 1. However, Nabbe  further  teaches,, wherein the processor divides the task corresponding to the remote driving request into a plurality of remote driving tasks according to a category of road of travel based on the route information for the task. ( col. 18, line 54- col.20, line 24, Fig.4) 

As per Claim 5, Nabbe  teaches the limitation of Claim 1. However, Nabbe  further  teaches, wherein, at a point in time when the remote driver ( via operator 270, Fig. 2) has selected at least one of the divided remote driving tasks ( driving on  route segment 470A, Fig.4)  based on the transmitted information regarding the remote driving tasks ( via route segments 470A, 470B, 470C, 470D, 470E and 470F, Fig.4,)  and a remote driver has been decided for all of the divided remote driving tasks, (See  via “where an operator 270 interacting with a control interface provided by the remote control system 260 can control the navigation of the vehicle 200 through one or more environment”, col.10, line 56-65,  and driving via navigating a stooped vehicle 483 in lane 433, col. 18, line 54- col.20, line 55, Fig.4), the processor notifies the terminal of the requester (col.12, lines 10-25; also see  via “system 264 generating an authorization request signal which is communicated 333 to the user device 230 via network 250”,  col.16, line 4-29, 30-67) and the terminal of the remote driver that a contract has been entered into ( vai authorization  vai user profile  using user identity information, vehicle identity information has been done), col.11, lines 50-col.12, line 10), and commissions the remote driver  (via sending authorization to the vehicle for remote driving operation) ( via “system 264 generating an authorization request signal which is communicated 333 to the user device 230 via network 250”,  col.16, line 4-29, 30-67) that selected the remote driving task divided by the division section (  via providing route segment  driving directions, col. 18, line 54- col.20, line 24, Fig.4) to execute the remote driving task according to a route sequence of the task. (  via “navigate the vehicle according to the remote driving command signal” ,  col.12, lines 25-40). 

Claim 6 is being rejected using the same rationale as claim 5.
Claim 7 is being rejected using the same rationale as claim 5.
Claim 8 is being rejected using the same rationale as claim 5.
Claim 9 is being rejected using the same rationale as claim 5.
Claim 10 is being rejected using the same rationale as claim 9.
Claim 11 is being rejected using the same rationale as claim 10.
Claim 12 is being rejected using the same rationale as claim 11.


s 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nabbe (US 10328897) in view of Kuhara ( JP 2019021200A)
As per Claim 13, Nabbe  teaches the limitation of Claim 13. However, Nabbe   teaches all the limitations of Claim 13, except  deciding a remote driver for a remote driving task for which a remote driver is yet undecided in parallel with execution of the first remote driving task.
Examiner interprets “ a remote driver is yet undecided in parallel with execution of the first remote driving task” as “remote control operator being unavailable”.
In a related field of art, Kuhara et al. ( Kuhara) teaches, a control device  and  a remote control center , remotely controlling a plurality of vehicles, wherein, deciding a remote driver for a remote driving task for which a remote driver is yet undecided in parallel with execution of the first remote driving task.(via when a remote operator starts remote control of a vehicle, the operator not available to monitor other vehicle, and waiting time is maintained for  remote control operation  of other vehicle, [0011]).

It would have been obvious to one of ordinary skill in the art, having the teachings of Nabbe and Kuhara before him  before the effective filing date of the claimed invention  to modify the systems of Nabbe, to include the  teachings of  Kuhara   and configure with the system of Nabbe in order to multiple operators and engage other operator to execute the remote control operation of other vehicle, when one operate is already busy in executing remote control operation of one vehicle. Motivation to combine the two teachings is, covering more vehicles need of remote control operation.

Claim 14  is being rejected using the same rationale as claim 13.
Claim 15 is being rejected using the same rationale as claim 13. 
Claim 16 is being rejected using the same rationale as claim 13.


Claims 3-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nabbe (US 10328897) in view of Moore ( CN 103562680).
As per Claim 3, Nabbe  teaches the limitation of Claim 1. However, Nabbe does not explicitly teach, wherein the processor divides the task corresponding to the remote driving request into a plurality of remote driving tasks according to positions of potential stopping facilities on a road of travel based on the route information for the task.  

However, Moore et al. ( Moore) teaches, calculating route wherein the processor divides the task corresponding to the remote driving request into a plurality of remote driving tasks according to positions of potential stopping facilities on a road of travel based on the route information for the task.  ( Page 5, 3rd para)
It would have been obvious to one of ordinary skill in the art, having the teachings of Nabbe and Moore before him  before the effective filing date of the claimed invention  to modify the systems of Nabbe, to include the  teachings of Moore   and configure with the system of Nabbe in order  calaulate route having a POI stop in the route.

As per Claim 4, Nabbe  teaches the limitation of Claim 1. However, Nabbe does not explicitly teach, wherein the processor divides the task corresponding to the remote driving request into a plurality of remote driving tasks according to administrative boundaries based on the route information for the task.  
However, Moore et al. ( Moore) teaches, calculating route wherein the processor divides the task corresponding to the remote driving request into a plurality of remote driving tasks according to administrative boundaries based on the route information for the task.  ( Page 5, 3rd para).

It would have been obvious to one of ordinary skill in the art, having the teachings of Nabbe and Moore before him  before the effective filing date of the claimed invention  to modify the systems of Nabbe, to include the  teachings of Moore   and configure with the system of Nabbe in order  calaulate route having a POI stop administrative building.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663